Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 17, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143386(105)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 143386
  v                                                                 COA: 290336
                                                                    Oakland CC: 2005-203484-FH
  JACOB TRAKHTENBERG,
             Defendant-Appellant.
  ____________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his reply brief is considered and it is denied as moot, counsel having
  communicated that she no longer intends to file a reply brief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 17, 2012                       _________________________________________
                                                                               Clerk